DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a data amount adjuster that adjusts” in claims 1 and 15;
“extraction section that extracts a region” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 10, and 12-15 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Mabuchi (US 10/868,981).
Regarding claim 1, Mabuchi discloses an image-capturing apparatus, comprising: 
an image sensor that performs image-capturing (Col.6 lines 62-65 shooting part 2410 performs image-capturing; Fig.31 and Col.14 lines 43-51 camera module 3100); 
a controller that performs an extraction control for extracting a first image and a second image from a captured image captured by the image sensor (Fig.6, Fig.13, and Col.13 lines 38-42 an image captured by the vehicle mounted camera is divided into center and peripheral regions; Col.11 lines 41-50 controller (microcomputer 2610) performs various image processing and extracts the divided image), the first image being displayed on a first display section, the second image being displayed on a second display section (Fig.6 and Col.11 lines 41-50 the center and peripheral images are displayed in two different display sections); and 


	Regarding claim 2, Mabuchi discloses wherein the controller performs a control of reading of data from the image sensor as the extraction control (Col.5 lines 45-46 and Col. 11 lines 41-50 microcomputer 2610 and shooting part 2410 are connected and microcomputer 2610 performs image processing of images received by shooting part 2410).

	Regarding claim 3, Mabuchi discloses wherein the controller performs a control of reading of data from a storage as the extraction control, the storage storing therein the captured image output by the image sensor (Col.11 lines 36-40 microcomputer 2610 uses storage part 2690, which includes vehicle shot by the shooting part 2410; Col.9 lines 52-56 large capacity storage apparatus can be used to record videos around the vehicle by the shooting part 2410).

	Regarding claim 4, Mabuchi discloses wherein the controller performs the extraction control according to the vehicle information (Col.31 lines 59-67 imaging device divides the image captured based on driving situation and Col.11 lines 41-50 controller (microcomputer 2610) performs various image processing and extracts the divided image).

	Regarding claim 5, Mabuchi discloses wherein- 62 - the vehicle information includes a traveling direction of the vehicle, and when the traveling direction of the vehicle is a forward 

	Regarding claim 7, Mabuchi discloses wherein the data amount adjuster adjusts the data amount of the second image by restricting output of the second image (Col.24 lines 40-50 vehicle exterior information detection unit 2400 designates the frame rate of center and peripheral regions based on the traveling direction and speed of the vehicle).

	Regarding claim 10, Mabuchi discloses wherein the vehicle information includes a traveling direction or a vehicle speed of the vehicle (Col.31 lines 59-67 vehicle information includes driving situation such as fast traveling).

Regarding claim 12, Mabuchi discloses wherein the first image is an image of a region situated further rearward than a region just behind the rear of the vehicle (Fig.6 and Col.22 lines 28-34 some center region is situated further rearward than a region behind the rear of the vehicle).  

Regarding claim 13, Mabuchi discloses wherein the second image is an image of a region just behind the rear of the vehicle (Fig.6 and Col.22 lines 28-34 some peripheral regions are behind rear of the vehicle).

Regarding claim 14, method claim 14 is drawn to the method corresponding to the apparatus of using same as claimed in claim 1. Therefore method claim 14 corresponds to apparatus claim 1, and is rejected for the same reasons of anticipation as used above.

Regarding claim 15, claim 15 has limitations similar to those treated in the above rejection of claim 1, and are met by the references as discussed above. Claim 15 however also recite the following limitations: a program that causes a computer to operate as a controller and a data amount adjuster (Col.9 lines 42-56 EEPROM).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (US 10/868,981) in view of Fursich et al (US 2016/0137126).
	Regarding claim 6, Mabuchi discloses acquiring center region (Fig.6 and Col.11 lines 41-50 the center and peripheral images are displayed in two different display sections), but does not disclose wherein the vehicle information includes a position of a line of sight or a head of a driver of the vehicle, and according to the position of the line of sight or the head of the driver of the vehicle, the controller controls a region extracted from the captured image.
	However, Fursich teaches wherein the vehicle information includes a position of a line of sight or a head of a driver of the vehicle (¶123 viewing direction or position of driver’s head is vehicle information), and according to the position of the line of sight or the head of the driver of the vehicle, the controller controls a region extracted from the captured image (¶123 adjusting displayed images based on driver’s head; though Fursich does not disclose the region being first image, Mabuchi already discloses a center image that could be adjusted based on Fursich’s teaching of adjusting displayed images based on driver’s head).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mabuchi to incorporate the teachings of Fursich and provide the advantage and capability of being able to adjust displayed image based on driver’s field of view (¶123).

	Regarding claim 9, Mabuchi in view of Fursich teaches further comprising an extraction section that extracts a region that is a portion of the first image as an image to be displayed on 
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mabuchi to incorporate the teachings of Fursich and provide the advantage and capability of being able to adjust displayed image based on driver’s field of view (¶123).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (US 10/868,981) in view of Wen et al (US 2008/0165861).
	Regarding claim 8, Mabuchi does not disclose wherein the data amount adjuster adjusts the data amount of the first image by compressing the first image, or the data amount of the second image by compressing the second image.
	However, Wen teaches wherein the data amount adjuster adjusts the data amount of the first image by compressing the first image, or the data amount of the second image by compressing the second image (¶¶24, 74 encoding system adjusts image encoding parameter based on ROI information whether the parameter is for first or second image).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mabuchi to incorporate the teachings of Wen and .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (US 10/868,981) in view of Chinomi et al (US 2009/0079585).
Regarding claim 11, Mabuchi discloses wherein the first display section (), but does not disclose a display section that is an alternative to a Class I mirror.
	However, Chinomi teaches a display section that is an alternative to a Class I mirror (Fig,6 and ¶72 rearward image PB displayed in the middle display area D1 corresponds to a mirror reflection image of the rearview mirror RM).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mabuchi to incorporate the teachings of Chinomi and provide the advantage and capability of being able to display rearward image corresponding to a mirror reflection image of the rearward mirror (¶72).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486